ALD-135                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 10-4498
                                     ___________

                                  RICHARD ROCHE,
                                                Appellant

                                           v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA
                   ____________________________________

                    On Appeal from the United States District Court
                              for the District of New Jersey
                              (D.C. Civil No. 10-cv-04237)
                   District Judge: Honorable Dickinson R. Debevoise
                      ____________________________________

            Submitted for Possible Dismissal due to a Jurisdictional Defect
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   March 10, 2011

           Before: SCIRICA, HARDIMAN and VANASKIE, Circuit Judges

                            (Opinion filed: March 21, 2011 )
                                       _________

                                       OPINION
                                       _________

PER CURIAM

      Richard Roche appeals pro se from an order dismissing his filing titled “Notice of

Correction and Issuance of Certificates.” Because no substantial question is presented by

                                            1
this appeal, we will summarily affirm the order of the District Court. See 3d Cir. LAR

27.4; I.O.P 10.6.

       Richard Roche, Abdiel Fermin Avila, and Felix Roche jointly filed a document in

District Court, requesting that their citizenship status be corrected1 and that they each be

issued a certificate of naturalization.

       The District Court interpreted the pleading as challenging three separate

immigration and naturalization decisions and determined that each petitioner should file a

separate pleading. By order entered on October 19, 2010, the District Court construed

the pleading as a habeas petition filed solely by Richard Roche, terminated Avila and

Felix Roche as parties, and ordered that the Clerk open two separate civil matters for the

terminated parties. The District Court dismissed Richard Roche’s petition without

prejudice to his filing of an amended petition that clearly identified the particular

naturalization determination he wished to challenge, noting that district courts have

limited authority to review challenges to naturalization determinations. The District

Court ordered the Clerk to administratively close the file and stated that, if Richard

Roche did file an amended petition within 30 days, the District Court would reopen the

file and address the allegations set forth in the amended petition.

       Richard Roche did not file an amended petition. Instead, he filed a notice of

rejection and correction, stating that he rejected the District Court’s memorandum


   1
    Attachments to the pleading include declarations by Richard Roche and Avila
renouncing their United States citizenship.
                                              2
opinion and order, which he interpreted as a contract. 2 Richard Roche then filed a notice

of appeal.

       We have jurisdiction pursuant to 28 U.S.C. § 1291,3 and we exercise de novo

review over the District Court's order dismissing Roche’s initial pleading. See Great W.

Mining & Mineral Co. v. Fox Rothchild LLP, 501 F.3d 271, 275 (3d Cir. 2007).

       The District Court properly dismissed Roche’s petition. Because district courts

have limited jurisdiction over citizenship and nationality claims, see 8 U.S.C. §

1252(b)(5), and Richard Roche failed initially and refused to amend to clearly explain his

citizenship and naturalization claims, the District Court was unable to determine whether

it had authority to act on Roche’s pleading. Accordingly, the District Court properly

dismissed the petition without prejudice.

       As no substantial question is presented in this appeal, we will affirm the District

Court’s order dismissing Roche’s petition.




   2
      It appears from previous filings that Richard Roche is a participant in the sovereign
citizen movement. See C.A. No. 10-4415. His response to the District Court’s order
does not constitute a motion for reconsideration that would toll the time to appeal.
   3
     Although his initial pleading was dismissed without prejudice, Roche rejected the
District Court’s opinion and order, failed to file an amended pleading within 30 days of
the District Court’s order, and filed a notice of appeal, thereby declaring his intention to
stand on his initial pleading. See Borelli v. City of Reading, 532 F. 2d 950, 951-52 (3d
Cir. 1976).
                                              3